EXECUTION COPY
 
 
ADMINISTRATION AGREEMENT
 
This ADMINISTRATION AGREEMENT dated as of July 1, 2008 (as amended from time to
time, the “Agreement”), among MRU STUDENT LOAN TRUST 2008-A, a Delaware
statutory trust (the “Issuer”), WILMINGTON TRUST COMPANY, a Delaware banking
corporation, not in its individual capacity but solely as Owner Trustee (the
“Owner Trustee”), THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
ASSOCIATION, a national banking association, in its capacity as trustee under
the Indenture (hereinafter defined) (the “Indenture Trustee”) and as back-up
administrator hereunder (the “Back-up Administrator”), MRU ABS II LLC, a
Delaware limited liability company (the “Depositor”) and MRU HOLDINGS, INC., a
Delaware corporation (the “Administrator”).
 
WHEREAS, the Issuer is issuing its (a) Student Loan Asset Backed Notes (the
“Notes”) pursuant to the Indenture dated as of July 1, 2008 (the “Indenture”),
between the Issuer and the Indenture Trustee, and (b) its trust certificates
(the “Trust Certificates”) pursuant to the Amended and Restated Trust Agreement
dated as of July 1, 2008 (the “Trust Agreement”) between the Owner Trustee and
the Depositor.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Trust Agreement or the Indenture (the Trust
Agreement and the Indenture are referred to collectively herein as the “Basic
Documents”);
 
WHEREAS, pursuant to the Basic Documents, the Issuer, the Owner Trustee and the
Depositor are required to perform certain duties in connection with (a) the
Financed Student Loans and other collateral pledged pursuant to the Indenture
(the “Collateral”), (b) the Notes and (c) the Trust Certificates;
 
WHEREAS, the Issuer, the Owner Trustee and the Depositor desire to have the
Administrator perform certain of the duties of the Issuer and the Owner Trustee
referred to in the Basic Documents and any other documents signed by the Owner
Trustee on behalf of the Issuer (collectively, the “Trust Related Agreements”)
and to provide such additional services consistent with the terms of this
Agreement and the Trust Related Agreements as the Issuer, the Owner Trustee and
the Depositor may from time to time request; and
 
WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer, the Owner Trustee
and the Depositor on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
 

--------------------------------------------------------------------------------


1.  Duties of the Administrator.
 
(a)  Duties with respect to the Trust Related Agreements.
 
(i)  The Administrator agrees to perform all its duties as Administrator and the
duties of the Issuer under the Trust Related Agreements. In addition, the
Administrator shall consult with the Owner Trustee regarding the duties of the
Issuer under the Trust Related Agreements. The Administrator shall monitor the
performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the Issuer’s duties under the Trust Related Agreements.
The Administrator shall prepare for execution by the Issuer, or shall cause the
preparation by other appropriate persons or entities of, all such documents,
reports, filings, instruments, certificates and opinions that it shall be the
duty of the Issuer to prepare, file or deliver pursuant to the Trust Related
Agreements. In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer to take pursuant to the Trust
Related Agreements including, without limitation, such of the foregoing as are
required with respect to the following matters under the Indenture:
 
(A)  Directing the Indenture Trustee, by Issuer Order, to deposit moneys with
Paying Agents, if any, other than the Indenture Trustee;
 
(B)  Preparing and delivering notice to the Noteholders of any removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee;
 
(C)  Preparing an Issuer Order and Officer’s Certificate and obtaining an
Opinion of Counsel, if necessary, for any release of property of the Indenture
Trust Estate;
 
(D)  Preparing Issuer Requests and obtaining Opinions of Counsel with respect to
the execution of amendments to the Indenture and the Trust Agreement and mailing
notices to the Noteholders with respect to such amendments;
 
(E)  Paying all expenses in connection with the issuance of the Notes; and
 
(F)  Providing instructions to the Indenture Trustee as required by Sections
8.02, 8.06 and 8.08 of the Indenture.
 
(ii)  MRU Holdings, Inc., as the initial Administrator, will:
 
(A)  Indemnify the Indenture Trustee in its individual capacity and any of its
officers, directors, employees, affiliates and agents against any and all
losses, claims, actions, suits, damages, liabilities, costs, penalties, taxes
(excluding taxes payable by it on any compensation received by it for its
services as Indenture Trustee) or expenses (including attorneys’ fees and
expenses) arising out of or in connection with (a) actions taken by it pursuant
to instructions given by the Administrator pursuant to this Agreement; or (b)
any action, or failure to act, by the Administrator in the performance of the
Administrator’s duties hereunder. Neither the Issuer nor the Administrator need
to reimburse any expense or indemnify against any loss, liability or expense
incurred by the Indenture Trustee through the Indenture Trustee’s own willful
misconduct, gross negligence or bad faith. Indemnification under this Section
shall survive the resignation or removal of the Administrator or Indenture
Trustee, as applicable, or the termination of this Agreement.
 
2

--------------------------------------------------------------------------------


(B)  Indemnify the Issuer and the Owner Trustee and their respective agents for,
and hold them harmless against, any losses, liability or expense, including
reasonable attorneys fees’ and expenses, incurred in the absence of willful
misconduct, negligence or bad faith on the part of the Issuer and the Owner
Trustee and their respective agents, arising out of the willful misconduct,
negligence or bad faith of the Administrator in the performance of the
Administrator’s duties contemplated by this Agreement; provided, however, that
the Administrator shall not be required to indemnify the Issuer or the Owner
Trustee pursuant to this Section 1(a)(ii)(B) so long as the Administrator has
acted pursuant to the instructions of the Issuer, the Depositor, the Indenture
Trustee or the Owner Trustee in accordance with Sections 1(c) or 1(d) of this
Agreement; and
 
(C)  Pay to the Owner Trustee its fees and expenses as are set forth in Section
8.01 of the Trust Agreement.
 
(b)  [Intentionally Omitted]
 
(c)  Additional Duties.
 
(i)  In addition to the duties of the Administrator set forth above, the
Administrator shall perform, or cause to be performed, its duties and
obligations and the duties and obligations of the Owner Trustee on behalf of the
Issuer under the Indenture and the Trust Agreement including, without
limitation, those duties and obligations set forth on Schedule A hereto. In
furtherance thereof, the Issuer shall execute and deliver to the Administrator
and to each successor Administrator appointed pursuant to the terms hereof, one
or more powers of attorney substantially in the form of Exhibit A hereto,
appointing the Administrator as the attorney-in-fact of the Issuer, for the
purpose of executing on behalf of the Issuer all such documents, reports,
filings, instruments, certificates and opinions as are required to be executed
by the Issuer pursuant to such agreements. Subject to Section 5 of this
Agreement, and in accordance with the directions of the Issuer, the Depositor or
the Owner Trustee, the Administrator shall administer, perform or supervise the
performance of such other activities in connection with the Collateral
(including the Trust Related Agreements) as are not covered by any of the
foregoing provisions and as are expressly requested by the Issuer, the
Depositor, the Indenture Trustee or the Owner Trustee, in writing, and are
reasonably within the capability of the Administrator. The Administrator agrees
to perform such obligations and deliver such notices as are specified as to be
performed or delivered by the Administrator under the Indenture and the Trust
Agreement.
 
(ii)  In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer, the Indenture Trustee, or the Owner Trustee, and shall be, in
the Administrator’s reasonable opinion, no less favorable to the Issuer than
would be available from unaffiliated parties.
 
3

--------------------------------------------------------------------------------


(iii)  In carrying out any of its obligations under this Agreement, the
Administrator may act either directly or through agents, attorneys, accountants,
independent contractors and auditors and may enter into agreements with any of
them.
 
(iv)  In carrying out its duties under this Agreement with respect to delinquent
or defaulted Student Loans, the Administrator may retain and employ agents to
collect on such Student Loans and to commence any actions or proceedings the
agents deem necessary in connection with such collection efforts on such Student
Loans.
 
(d)  Non-Ministerial Matters.
 
(i)  With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not be under any
obligation to take any action, and in any event shall not take any action unless
the Administrator shall have received instructions from the Owner Trustee or the
Certificateholders, in accordance with the Trust Agreement. For the purpose of
the preceding sentence, “non-ministerial matters” shall include, without
limitation:
 
(A)  The amendment of or any supplement to the Trust Related Agreements;
 
(B)  The initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer, except for claims
or lawsuits initiated in the ordinary course of business by the Issuer or their
respective agents or nominees for the collection of the Student Loans owned by
the Issuer;
 
(C)  The appointment of successor administrators and successor indenture
trustees pursuant to the Indenture, or the consent to the assignment by the
Administrator or Indenture Trustee of its obligations under the Indenture; and
 
(D)  The removal of the Indenture Trustee.
 
(ii)  Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not (A) make any payments to
the Noteholders under the Trust Related Agreements, (B) sell the Collateral
pursuant to the Indenture or (C) take any action that the Issuer directs the
Administrator not to take on its behalf.
 
2.  Records. The Administrator shall maintain appropriate books of account and
records, relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Indenture Trustee,
the Noteholders and the Certificateholders at any time upon prior written notice
and during normal business hours. The Administrator shall maintain or cause to
be maintained the books of the Trust on a fiscal year basis using the accrual
method of accounting, in accordance with generally accepted accounting
principals, and shall comply with the other requirements set forth in Section
5.04 of the Trust Agreement.
 
3.  Compensation. Each month during the term of this Agreement, commencing in
July 2008, the Administrator, as compensation for the performance of its
obligations hereunder and as reimbursement for its expenses related thereto,
shall be entitled to a fee (the “Administration Fee”) equal to 1/12 of 0.05% of
the aggregate principal balance of the Financed Student Loans as of the first
day of such month. On each Distribution Date, all Administration Fees allocated
and unpaid to the Administrator as of such Distribution Date shall be payable to
the Administrator in accordance with Section 8.02(f) of the Indenture.
 
4

--------------------------------------------------------------------------------


The payment of the foregoing fees and expenses shall be solely an obligation of
the Issuer.
 
4.  Additional Information to be Furnished. The Administrator shall furnish to
the Indenture Trustee, the Issuer, the Noteholders and the Certificateholders
from time to time such additional information regarding the Collateral as the
Indenture Trustee, the Issuer, the Noteholders and the Certificateholders shall
reasonably request.
 
5.  Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer or the Owner Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder. Unless
expressly authorized by the Issuer or the Owner Trustee, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee,
respectively, in any way and shall not otherwise be deemed an agent of the
Issuer or the Owner Trustee.
 
6.  No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and any of the Issuer, the Owner Trustee or any
Certificateholder as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them, or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.
 
7.  Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its or
their sole discretion, from acting in a similar capacity as an administrator for
any other person or entity even though such person or entity may engage in
business activities similar to those of the Issuer, the Owner Trustee or the
Indenture Trustee.
 
8.  Term of Agreement; Resignation and Removal of Administrator.
 
(a)  This Agreement shall continue in force until the dissolution of the Issuer,
upon which event this Agreement shall automatically terminate.
 
(b)  Subject to Section 8(e) of this Agreement, the Administrator may, with the
written consent of the Indenture Trustee (to be given or withheld in its sole
discretion), resign its duties hereunder by providing the Issuer, the
Noteholders, the Indenture Trustee and the Back-up Administrator with at least
60 days’ prior written notice.
 
(c)  Subject to Section 8(e) of this Agreement, the Indenture Trustee, at the
direction of certain Noteholders as required by the Indenture, may remove the
Administrator without cause by providing the Administrator and the Back-up
Administrator with at least 60 days’ prior written notice.
 
5

--------------------------------------------------------------------------------


(d)  Subject to Section 8(e) of this Agreement, at the option of the Indenture
Trustee, at the direction of certain Noteholders as required by the Indenture,
the Administrator may be removed immediately upon written notice of termination
from the Issuer to the Administrator if any of the following events shall occur:
 
(i)  The Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten days (or, if such default cannot be cured in such time, the
Administrator shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer);
 
(ii)  A court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within 60 days,
with respect to any involuntary case commenced against the Administrator under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or shall appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or
 
(iii)  The Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for it or any
substantial part of its property, shall consent to the taking of possession by
any such official of any substantial part of its property, shall make any
general assignment for the benefit of its creditors or shall fail generally to
pay its debts as they become due.
 
The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section shall occur, it shall give written notice thereof to the
Owner Trustee, the Noteholders, the Indenture Trustee and the Back-up
Administrator within two Business Days after the happening of such event.
 
(e)  No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer (with the consent of the Owner Trustee pursuant to Section 12 of
this Agreement) and (ii) such successor Administrator shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, if no successor
Administrator shall have been appointed and agreed in writing to be bound by the
terms of this Agreement within two Business Days of the occurrence of any event
described in Section 8(d)(ii) or (iii) of this Agreement, then the Back-up
Administrator shall automatically succeed to the rights and obligations of the
Administrator under this Agreement, and shall execute an amendment to this
Agreement whereby the Back-up Administrator agrees to be bound by the terms and
conditions of this Agreement; provided, however, that the Back-up Administrator,
as successor Administrator, shall have no obligations under Sections 1(a)(i)(E)
or 1(a)(ii) of this Agreement.
 
(f)  The appointment of any successor Administrator, other than the Back-up
Administrator, shall be effective only after the Rating Agency, after having
been given 10 days’ prior notice of such proposed appointment, shall have
declared in writing that such appointment will not result in a reduction or
withdrawal of the then-current rating of the Notes.
 
6

--------------------------------------------------------------------------------


9.  Action upon Termination, Resignation or Removal. Promptly upon the effective
date of termination of this Agreement pursuant to Section 8(a) of this Agreement
or the resignation or removal of the Administrator pursuant to Section 8(b) or
(c) of this Agreement, the Administrator shall be entitled to be paid all fees
and reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 8(a) of this Agreement deliver to the Issuer as appropriate,
all property and documents of or relating to the Collateral then in the custody
of the Administrator. In the event of the resignation or removal of the
Administrator pursuant to Section 8(b) or (c) of this Agreement, the
Administrator shall cooperate with the Issuer and take all reasonable steps, at
the sole cost and expense of the Issuer, requested to assist the Issuer in
making an orderly transfer of the duties of the Administrator.
 
10.  Notices. Any notice, report or other communication given hereunder shall be
in writing and addressed as follows:
 
(a)  If to the Issuer, to:
 
MRU Student Loan Trust 2008-A
c/o Wilmington Trust Company, as Owner Trustee
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration - MRU Student Loan Trust 2008-A
Telephone: (302) 636-6104
Facsimile: (302) 636-4148


(b)  If to the Administrator, to:
 
MRU Holdings, Inc.
590 Madison Avenue, 13th Floor
New York, New York 10022
Attention: Capital Markets
Telephone: (212) 398-1780
Facsimile: (212) 444-7530


(c)  If to the Indenture Trustee or the Back-up Administrator, to:
 
The Bank of New York Mellon Trust Company, National Association
2 N. LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Structured Finance
Telephone: (312) 827-8500
Facsimile: (312) 827-8562


7

--------------------------------------------------------------------------------




(d)  If to the Owner Trustee, to:
 
Wilmington Trust Company
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration - MRU Student Loan Trust 2008-A
Telephone: (302) 636-6104
Facsimile: (302) 636-4148


(e)  If to the Depositor, to:
 
MRU ABS II LLC
c/o MRU Holdings, Inc.
590 Madison Avenue, 13th Floor, Suite 200
New York, New York 10022
Attention: Capital Markets
Telephone: (646) 467-9261
Facsimile: (206) 202-1015


or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand-delivered
to the address of such party as provided above.
 
11.  Amendments.
 
(a)  This Agreement may be amended from time to time by the parties hereto as
specified in this Section, provided that any amendment must be accompanied by
the written consent of the Indenture Trustee, the Owner Trustee, a majority of
the outstanding principal amount of the Interested Noteholders, the Back-up
Administrator and the Certificateholders and an Opinion of Counsel to the
Indenture Trustee and the Owner Trustee to the effect that such amendment
complies with the provisions of this Section.
 
(b)  If the purpose of the amendment (as detailed therein) is to correct any
mistake, eliminate any inconsistency, cure any ambiguity or deal with any matter
not covered (i.e., to give effect to the intent of the parties and, if
applicable, to the expectations of the Noteholders and Certificateholders), it
shall not be necessary to obtain the consent of the Noteholders or
Certificateholders, but the Indenture Trustee shall be furnished with a letter
from the Rating Agency that the amendment will not result in the downgrading or
withdrawal of the then-current rating assigned to any Note.
 
(c)  If the purpose of the amendment is to prevent the imposition of any federal
or state taxes at any time that any Note is outstanding (i.e., technical in
nature), it shall not be necessary to obtain the consent of any Noteholder or
Certificateholder, but the Indenture Trustee, the Owner Trustee and the
Administrative shall be furnished with an Opinion of Counsel from counsel to the
Issuer that such amendment is necessary or helpful to prevent the imposition of
such taxes and is not materially adverse to the Noteholders.
 
8

--------------------------------------------------------------------------------


(d)  If the purpose of the amendment is to add or eliminate or change any
provision of the Agreement other than as contemplated in (b) and (c) above, the
amendment shall require the consent of the Rating Agency and certain Noteholders
to the extent required by the Indenture; provided, however, that no such
amendment shall reduce in any manner the amount of, or delay the timing of,
payments received that are required to be distributed on the Notes without the
consent of all Noteholders as required by the Indenture.
 
(e)  It shall not be necessary to obtain the consent of the Rating Agency to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.
 
12.  Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer, the Owner Trustee, certain Noteholders as required by the Indenture,
the Back-up Administrator, and the Indenture Trustee and unless the Rating
Agency, after having been given 10 days’ prior notice of such assignment, shall
have declared in writing that such assignment will not result in a reduction or
withdrawal of the then-current rating of the Notes or Certificates. An
assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrator is
bound hereunder. Notwithstanding the foregoing, this Agreement may be assigned
by the Administrator, without the consent of the Indenture Trustee, the Issuer,
the Depositor or the Owner Trustee, to a corporation or other organization that
is a successor (by merger, consolidation or purchase of assets) to the
Administrator; provided that such successor organization executes and delivers
to the Issuer, the Owner Trustee, the Indenture Trustee and the Back-up
Administrator an agreement in which such corporation or other organization
agrees to be bound hereunder in the same manner as the Administrator is bound
hereunder. Subject to the foregoing, this Agreement shall bind any such
permitted successors or assigns of the parties hereto.
 
13.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
conflicts of laws provisions thereof (other than Section 5-1401 of the New York
General Obligations Law).
 
14.  Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
 
15.  Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall together constitute but one and the same agreement.
 
16.  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
9

--------------------------------------------------------------------------------


17.  Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been executed by
Wilmington Trust Company, not in its individual capacity but solely in its
capacity as Owner Trustee of the Issuer, and in no event shall Wilmington Trust
Company in its individual capacity or any beneficial owner of the Issuer have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of any duties or obligations of the Issuer hereunder, the Owner
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VI, VII and VIII of the Trust Agreement.
 
18.  Third Party Beneficiary. The parties hereto acknowledge that the
Noteholders and Certificateholders are express third party beneficiaries hereof
and are entitled to enforce their respective rights hereunder as if actually
parties hereto.
 
19.  No Petition. The parties hereto will not at any time institute against the
Issuer any bankruptcy proceeding under any United States federal or state
bankruptcy or similar law in connection with any obligations of the Issuer under
any Basic Document; provided, however, in no event shall this provision prohibit
the Indenture Trustee from filing a claim in any such proceeding or otherwise
participate in any such proceeding.
 
20.  Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY (BUT NO
OTHER JUDICIAL REMEDIES) IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 
21.  Rights, Privileges and Immunities. Each of the parties hereto acknowledge
and agree that the rights, privileges and immunities given to the Indenture
Trustee in the Indenture are expressly provided to The Bank of New York Mellon
Trust Company, National Association in its capacity as Back-up Administrator and
as successor Administrator under this Agreement.
 
22.  Removal of Back-up Administrator. The Administrator may terminate this
Agreement with respect to the role of the Back-up Administrator, provided the
Back-up Administrator has not at such time been acting as Administrator and
provided that the Rating Agency Conditions is satisfied, whereupon the Back-up
Administrator will be removed hereunder with no replacement and there shall be
no further requirement for the role of Back-up Administrator to be filled.
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
 



 
MRU STUDENT LOAN TRUST 2008-A
     
By: Wilmington Trust Company, not in its individual
        capacity but solely as Owner Trustee
     
By:  /s/ Eric E. Overcash
 
Name: Eric E. Overcash
 
Title: Assistant Vice President
         
WILMINGTON TRUST COMPANY,
 
not in its individual capacity but solely as
 
Owner Trustee
     
By:  /s/ Eric E. Overcash
 
Name: Eric E. Overcash
 
Title: Assistant Vice President
         
THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION,
 
as Indenture Trustee and Back-up Administrator
     
By:  /s/ John W. Krenkel, Jr.
 
Name: John W. Krenkel, Jr.
 
Title: Assistant Treasurer
         
MRU HOLDINGS, INC.
     
By:  /s/ Jonathan A. Coblentz
 
Name: Jonathan A. Coblentz
 
Title: CFO & Treasurer
         
MRU ABS II LLC
         
By:  /s/ Jonathan A. Coblentz
 
Name: Jonathan A. Coblentz
 
Title: Treasurer
   




--------------------------------------------------------------------------------



EXHIBIT A
 
POWER OF ATTORNEY
 


STATE OF DELAWARE
)
 
)
COUNTY OF NEW CASTLE
)
   



KNOW ALL MEN BY THESE PRESENTS, that MRU Student Loan Trust 2008-A (the
“Issuer”), does hereby make, constitute and appoint MRU Holdings, Inc. as
administrator under the Administration Agreement dated as of July 1, 2008 (the
“Administration Agreement”), among the Issuer, Wilmington Trust Company, as
Owner Trustee, The Bank of New York Mellon Trust Company, National Association,
as Indenture Trustee and Back-up Administrator, MRU ABS II LLC, and MRU
Holdings, Inc., as Administrator, as the same may be amended from time to time,
as well as its agents and attorneys, as Attorney-in-Fact to execute on behalf of
the Issuer all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer to prepare, file or deliver
pursuant to the Trust Related Agreements, including, without limitation, to
appear for and represent the Issuer in connection with the preparation, filing
and audit of federal, state and local tax returns pertaining to the Issuer, and
with full power to perform any and all acts associated with such returns and
audits that the Issuer could perform, including without limitation, the right to
distribute and receive confidential information, defend and assert positions in
response to audits, initiate and defend litigation, and to execute waivers of
restrictions on assessments of deficiencies, consents to the extension of any
statutory or regulatory time limit, and settlements.
 
All powers of attorney for these purposes heretofore filed or executed by the
Issuer are hereby revoked.
 
Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Administration Agreement.
 
EXECUTED as of July 10, 2008.
 

 
MRU STUDENT LOAN TRUST 2008-A
     
By: WILMINGTON TRUST COMPANY, not in
        its individual capacity but solely as Owner Trustee
     
By: ________________________
 
Name:
 
Title:






--------------------------------------------------------------------------------



SCHEDULE A
 
Duties of the Issuer or Owner Trustee
 
Performed by the Administrator under the Trust Agreement
 
(A)
Filing tax returns, reports and forms under Section 5.04.

 
(B)
Furnishing documents to the Certificateholders under Section 7.02.

 
(C)
Filing a Certificate of Termination of the Trust upon termination pursuant to
Section 9.01.

 
(D)
Appointing separate trustees under Section 10.05.

 
(E)
Obtaining execution by the Certificateholders of any amendment to the Trust
Agreement thereunder.

 
Duties of the Administrator under the Indenture
 
Providing the statements to Noteholders required under Section 8.09.
 
Providing, signing and filing such reports as required by any federal and state
securities laws.
 
Providing instructions to the Indenture Trustee as required under Sections 8.02,
8.06 and 8.08.
 

--------------------------------------------------------------------------------

